Village Super Market lost its co-founder, Perry Sumas, this year. “The Big Wheel” as he was known to the members of the Village family, served as President since 1973. Perry emigrated to the United States in 1928 from Vithos, Greece. In 1937, with his brother Nick, he opened a small produce market that later became the first Village Super Market in South Orange, New Jersey. A decade later they joined several other small food stores to form the ShopRite cooperative, Wakefern Food Corporation. James Sumas, Chairman of the Board: “Village will grieve the loss of Perry as both a strategic and emotional leader. Perry Sumas embodied the essence of Village Super Market since our inception. His energy, business sense and fearless personality have driven a local grocery store into a $1.2 billion supermarket company. His leadership and guidance will be greatly missed by all of us at Village.” William Sumas: “Perry was a dynamic personality who was unrelenting and spirited, with a charm that was unparalleled. His paradoxical style and vision took Village from a small grocer mentality to a company that is ranked among the top 50 supermarket companies in the country. Perry’s grit and grace will take us to the next horizon.” 1 This page intentionally left blank 2 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Contents Letter to Shareholders 4 Selected Financial Data 5 Unaudited Quarterly Financial Data 5 Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 6 Consolidated Balance Sheets 13 Consolidated Statements of Operations 14 Consolidated Statements of Shareholders’ Equityand Comprehensive Income 15 Consolidated Statements of Cash Flows 16 Notes to Consolidated Financial Statements 17 Management’s Report on Internal Control overFinancial Reporting 30 Report of Independent Registered Public Accounting Firm 30 Stock Price and Dividend Information 31 Corporate Directory Inside back cover 3 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Dear Fellow Shareholders O nce again I am pleased to inform you that our Company achieved record results this year, despite the economic turmoil caused by the recession. Net income increased 21% to $27.3 million in fiscal 2009. Sales increased 7.1% to $1.2 billion. Same store sales increased a robust 4.8%, marking 49 consecutive quarters of organic growth.During fiscal 2009, the weaker economy and increased unemployment changed consumer behavior. Customers are increasingly cooking meals at home, trading down to lower priced items, including private label, and concentrating their buying on sale items. Among the ways ShopRite® responded were a gas card promotion, a $9.99 price for a 90 day supply of over 300 generic drugs, expansion of our locked-in savings program, and a 10/20/30% off loyalty promotion for various purchase levels. The Board increased the dividend every quarter in fiscal 2009, and again in September 2009. The annualized dividend is now $.92 per Class A share and $.60 per Class B share, both 39% higher than a year ago. In addition to returning $8.5 million to shareholders as dividends, we continue to invest profits towards our future success. Village spent $26.6 million on capital expenditures in fiscal 2009. We opened our 26th store in Marmora, NJ on May 31, 2009 and began constructing a replacement store in Washington, NJ. Although construction in Washington stopped when the developer’s approval was invalidated, we expect construction to resume shortly and the store to open in early 2010. In December 2008, we increased our bank line of credit to $25 million and extended it for three years. We were able to accomplish this, despite the difficult credit markets, due to our strong operating performance and financial strength. This financial strength in these challenging markets provides Village the necessary liquidity and flexibility for strategic initiatives and to seize any expansion opportunities that arise. As part of our continuing sustainability effort, this fall Village will install 1,000 solar panels on the roof of the Garwood store. This system is expected to reduce carbon dioxide emissions by more than 200 tons each year in addition to reducing our electric costs. We recently replaced the light fixtures in 7 stores with high efficiency bulbs to reduce energy usage and carbon emissions, and improve light quality in the stores. While the current economic and competitive environment is challenging, Village has faced challenges throughout its 72 year history. This year, we lost our co-founder, Perry Sumas. Along with his brother Nick, Perry established Village’s priorities decades ago: offer high quality products at consistently low prices, provide superior customer service, create unique marketing initiatives and continually improve our stores. By focusing on these simple details, Village will address current and future challenges, and build on the foundation Nick and Perry built. As always, we thank you for your support. James Sumas, Chairman of the BoardOctober, 2009 4 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Selected Financial Data (Dollars in thousands except per share and square feet data) July 25, July 26, July 28, July 29, July 30, 2009 2008 2007 2006 2005 For year Sales $ 1,208,097 $ 1,127,762 $ 1,046,435 $ 1,016,817 $ 983,679 Net income 27,255 22,543 20,503 16,487 15,542 Net income as a % of sales 2.26 % 2.00 % 1.96 % 1.62 % 1.58 % Net income per share: Class A common stock: Basic $ 2.52 $ 2.11 $ 1.95 $ 1.57 $ 1.49 Diluted 2.06 1.71 1.57 1.27 1.21 Class B common stock: Basic 1.64 1.38 1.26 1.02 .96 Diluted 1.61 1.38 1.24 1.00 .95 Cash dividends declared per share: Class A .765 1.91 .345 .202 .142 Class B .498 1.24 .224 .132 .092 At year-end Total assets $ 338,810 $ 305,380 $ 283,123 $ 269,475 $ 253,407 Long-term debt 32,581 27,498 21,767 27,110 33,550 Working capital 30,856 8,871 22,359 44,096 37,228 Shareholders’ equity 187,398 171,031 167,565 150,505 133,244 Book value per share 14.03 12.90 12.87 11.63 10.30 Other data Same store sales increase 4.8 % 2.5 % 2.9 % 3.3 % 4.2 % Total square feet 1,462,000 1,394,000 1,272,000 1,272,000 1,272,000 Average total sq. ft. per store 56,000 56,000 55,000 55,000 55,000 Selling square feet 1,155,000 1,103,000 1,009,000 1,009,000 1,009,000 Sales per average square foot of selling space $ 1,070 $ 1,068 $ 1,037 $ 1,008 $ 984 Number of stores 26 25 23 23 23 Sales per average number of stores $ 47,376 $ 46,990 $ 45,497 $ 44,209 $ 42,769 Capital expenditures $ 26,625 $ 24,898 $ 15,692 $ 14,296 $ 17,933 Unaudited Quarterly Financial Data (Dollars in thousands except per share amounts) First Second Third Fourth Fiscal Quarter Quarter Quarter Quarter Year 2009 Sales $ 290,984 $ 312,714 $ 293,474 $ 310,925 $ 1,208,097 Gross profit 79,471 85,061 80,070 85,943 330,545 Net income 6,367 7,956 6,252 6,680 27,255 Net income per share: Class A common stock: Basic .59 .74 .58 .62 2.52 Diluted .48 .60 .47 .50 2.06 Class B common stock: Basic .38 .48 .38 .40 1.64 Diluted .38 .47 .37 .39 1.61 2008 Sales $ 263,559 $ 292,829 $ 273,406 $ 297,968 $ 1,127,762 Gross profit 70,215 79,413 75,541 80,029 305,198 Net income 4,298 6,439 4,915 6,891 22,543 Net income per share: Class A common stock: Basic .40 .61 .46 .64 2.11 Diluted .33 .49 .37 .52 1.71 Class B common stock: Basic .27 .39 .30 .42 1.38 Diluted .26 .38 .30 .41 1.38 All per-share amounts have been adjusted to reflect a two-for-one stock split in fiscal 2009. 5 VILLAGE SUPER MARKET, INC. AND SUBSIDIARIES Management’s Discussion and Analysis of FinancialCondition and Results of Operations (Dollars in thousands except per share and per square foot data) OVERVIEW Village Super Market, Inc. (the “Company” or “Village”) operates a chain of 26 ShopRite supermarkets in New Jersey and northeastern Pennsylvania. Village opened its newest store in Marmora, NJ on May 31, 2009. Village is the second largest member of Wakefern Food Corporation (“Wakefern”), the nation’s largest retailer-owned food cooperative and owner of the ShopRite name. This ownership interest in Wakefern provides Village many of the economies of scale in purchasing, distribution, advanced retail technology and advertising associated with larger chains. The Company’s stores, five of which are owned, average 56,000 total square feet. Larger store sizes enable Village to offer the specialty departments that customers desire for one-stop shopping, including pharmacies, natural and organic departments, ethnic and international foods, and home meal replacement. During fiscal 2009, sales per store were $47,376 and sales per square foot of selling space were $1,070. Management believes these figures are among the highest in the supermarket industry. The supermarket industry is highly competitive. The Company competes directly with multiple retail formats, including national, regional and local supermarket chains as well as warehouse clubs, supercenters, drug stores, discount general merchandise stores, fast food chains, dollar stores and convenience stores.
